 1                                                                      Judge Robert S. Lasnik
 2
 3
 4
 5
 6
                        UNITED STATES DISTRICT COURT FOR THE
 7                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 8
 9
      UNITED STATES OF AMERICA,                         NO. CR17-317RSL
10
                            Plaintiff
11                                                      ORDER CONTINUING TRIAL DATE
12
                       v.
13
      GURU PRASAD RAO PANDYAR,
14
                            Defendant.
15
16
17                THE COURT, having considered the parties’ Stipulated Motion to
18 Continue Trial Date and all the files and records herein, finds as follows:
19         1.     The facts and circumstances are as set forth in the Stipulated Motion to
20 Continue Trial Date;
21         2.     The parties stipulate that defendant has already waived his right to a speedy
22 trial through February 14, 2019;
23         3.     The requested continuance will permit the parties to schedule a change of
24 plea hearing for February 1, 2019.
25         4.     Failure to grant a continuance in this case will deny counsel the reasonable
26 time necessary for effective preparation of trial, taking into account the exercise of due
27 diligence;
28



     ORDER GRANTING MOTION TO CONTINUE TRIAL - 1
 1         5.     Failure to grant a continuance would likely result in a miscarriage of
 2 justice, and the case is complex due to nature of the financing scheme charged in the
 3 indictment;
 4         6.     The ends of justice served by granting this continuance outweigh the best
 5 interest of the public and the defendants in a speedy trial;
 6         7.     All these findings are made within the meaning of 18 U.S.C.
 7 § 3161(h)(7)(A) and (B)(i),(ii) and (iv);
 8         8.     The period of time from the filing date of the Stipulated Motion to
 9 Continue Trial Date until the new trial date, set forth below, shall be excludable time
10 pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A).
11         IT IS THEREFORE ORDERED that the trial in this matter is continued to
12 February 4, 2019.
13
           DONE this 24th day of January, 2019.
14
15
16                                                    A
                                                      Robert S. Lasnik
17
                                                      United States District Judge 
18
19
20
21
22
23
24
25
26
27
28



     ORDER GRANTING MOTION TO CONTINUE TRIAL - 2
